Action by the owner of a motor vehicle to recover damages for personal injuries alleged to have -been received when her motor vehicle, in which she was riding and which was being operated by the intestate, George Butler, collided with a motor vehicle owned and operated by defendant Gerald Cassevah. At the close of the case the amended complaint was dismissed, by consent, as to Cassevah, and the jury rendered a verdict in favor of the administratrix. The appeal is ■from so much of the judgment entered thereon as dismissed the amended complaint as against the administratrix, and from an order denying a motion to set aside the verdict and for a new trial. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No such order is printed in the record.
Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.